Gileillan, C. J.
This case appears to have been tried in a very scrambling way, but there is no reason to think the result was not what it ought to have been. The jury manifestly decided the case on the theory that, at the time defendant conveyed to plaintiff the 80-aere tract, the parties settled the differences between them in respect to the subject of the action and the counterclaims set up in the answer. The defendant testified to it positively, and he is not contradicted on the point, by plaintiff in such a manner as to seriously impair the effect of his testimony. It would have been difficult to sustain a finding against the settlement, and there was nothing to impeach it. None of the assignments of error, even if otherwise well founded, relate to anything that could in any way affect the case, so far as the settlement was concerned, and it is unnecessary to consider them.
Order affirmed.